











EXECUTIVE EMPLOYMENT AGREEMENT
EFFECTIVE JANUARY 25, 2018
between






HOMESTREET, INC. and HOMESTREET BANK
and


MARK MASON













--------------------------------------------------------------------------------





EXECUTIVE EMPLOYMENT AGREEMENT
This executive employment agreement (“Agreement”), effective January 25, 2018
(the "Effective Date"), is between HomeStreet, Inc., HomeStreet Bank (“Bank”)
and their affiliate or subsidiary organizations and their successors and assigns
(collectively, the “Company”) and Mark Mason (“Executive”) (collectively, the
“Parties”). In consideration of the foregoing promises and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the Company and Executive hereby agree to enter into an employment
relationship in accordance with the terms and conditions set forth below.
I.
EMPLOYMENT

A.    Position and Duties
The Company will employ Executive, and Executive will accept employment as the
Chairman of the Board of Directors and Chief Executive Officer of HomeStreet
Bank and as the Chief Executive Officer of HomeStreet, Inc. He will also report
to and be a member of the Board of Directors of HomeStreet Bank and the Board of
Directors of HomeStreet, Inc. (“Board of Directors”). Executive will perform the
duties of Chief Executive Officer and Chairman of the Board for the entities
described above and will devote his full time and attention to achieving the
purposes and discharging the responsibilities afforded the positions, and such
other duties as may be assigned from time to time by the Company, which relate
to the business of the Company and are reasonably consistent with Executive’s
position. During Executive’s employment, Executive will not engage in any
business activity that, in the reasonable judgment of the Board of Directors,
conflicts with the duties of Executive under this Agreement, whether or not such
activity is pursued for gain, profit or other advantage. Executive will comply
with Company policies and procedures, and all applicable laws and regulations.
Executive shall be employed at the Company headquarters in Seattle, Washington.
B.
 Term of Agreement

At the conclusion of the initial three-year term of this Agreement, the
Agreement shall thereafter automatically renew for successive one (1) year
terms, unless either party provides the other with written notice of its intent
not to renew no less than 180 days prior to the end of its term. Notwithstanding
any termination of this Agreement or Executive's employment, the Executive shall
remain subject to the restrictions in Section IV of this Agreement.
II.
COMPENSATION AND BENEFITS

The Company agrees to pay to Executive and Executive agrees to accept in
exchange for the services rendered hereunder the following compensation and
benefits:
A.    Annual Salary
Executive’s compensation shall consist of an annual base salary (the "Salary")
of no less than $700,000, payable in accordance with the payroll practices of
the Company. The Salary shall


1
Mason Employment Agreement 2018





--------------------------------------------------------------------------------




be reviewed at least annually, and may be subject to increase, by the Board of
Directors of the Company (or the Compensation Committee thereof) while Executive
is employed hereunder. Executive’s Salary may decrease only with his agreement.
B.    Annual Incentive Payment
The Company shall establish a performance-based, target incentive bonus under
the terms of the Company’s incentive bonus compensation plan pursuant to which
Executive may receive, based on completion of objectives of 75% of Executive’s
Salary (or such lower or higher amount as the Board or its Compensation
Committee may approve pursuant to performance and peer group data provided by a
compensation consultant) (“Target Incentive Payment”), less required withholding
and authorized deductions. The Compensation Committee shall establish the
performance objectives and related payout ratios no later than March 30 of each
fiscal year. The Board, or the Board’s Compensation Committee, shall reasonably
determine the extent to which the Target Incentive Payment has been earned and
shall ensure that the Target Incentive Payment complies with Sound Incentive
Compensation Planning Guidelines and other restrictions applicable to financial
institutions.
C.
Equity Compensation

Executive may be awarded additional stock options, restricted stock units or
performance stock units under the 2014 Equity Incentive Plan or its successor.
D.
Benefits

Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility requirements, in such benefit programs as are provided to
the Company’s executives, which may include, at a minimum, vacation, sick leave,
basic health, life and disability insurance.
E.
Business Expenses

Executive shall be reimbursed for all reasonable out-of-pocket expenses actually
incurred by Executive in the conduct of the business of the Company, provided
that Executive submits substantiation of all such expenses to the Company on a
timely basis in accordance with standard policies of the Company, effective as
such on the date such expenses are incurred.
F.
Allocation of Payments

HomeStreet, Inc. and HomeStreet Bank shall from time to time allocate between
them the obligation to make payments hereunder. Such allocation shall not affect
the joint and several liability of HomeStreet, Inc. and HomeStreet Bank under
this Agreement as provided in Section VI.D.


2



--------------------------------------------------------------------------------




III.
TERMINATION

A.
Employment Termination

This Agreement and Executive’s employment may be terminated by the Company for
Cause (as defined below), or without Cause or by Executive for Good Reason (as
defined below) or without Good Reason or upon the Executive’s death or Total
Disability. Except where a specific notice procedure is described herein, the
Company or Executive shall provide the other party at least sixty (60) days
notice of any termination (or 60 days pay in lieu of notice). Upon any
termination of employment, Executive shall be entitled to receive payments or
benefits as described in this Agreement.
B.
Automatic Termination on Death or Total Disability

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall have the same meaning as defined in the Company’s long-term
disability plan or policy. Termination hereunder shall be deemed to be effective
(a) upon Executive’s death or (b) immediately upon the sooner to occur of a
determination by the Company’s long-term disability insurance carrier or
Executive’s primary care physician that Executive is disabled and eligible for
long-term disability benefits. Executive shall receive the following benefits on
termination of employment for Death or Disability:
(1)    Executive’s earned but unpaid Salary through the effective date of the
termination;
(2)    Any earned but unpaid incentive compensation, including incentive
compensation earned in the previous year but not yet paid and pro rata incentive
compensation earned for the year in which termination occurs;
(3)    Accrued but unused vacation pay consistent with the Company vacation
policy;
(4)    Reimbursable business expenses for activities prior to the effective date
of termination;
(5)    Executive’s vested stock options and other equity grants shall remain
exercisable for one year after Death or Total Disability consistent with the
terms of the applicable plan;
(6)    Any severance pay for which Executive may be eligible under the terms of
the Company’s nondiscriminatory severance plan.
(7)    In the event of Total Disability, provided that such payments do not
result in a violation the non-discrimination rules under Section 105(h) of the
Internal Revenue Code, Company shall pay to the applicable insurer the health
care insurance premiums for Executive and his eligible dependents during the 18
months of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided Executive and his dependents
elect COBRA continuation coverage;
(8)    In the event of Total Disability, in order to receive the benefits
described herein that Executive is not otherwise entitled to receive, no later
than sixty (60) days after termination of


3



--------------------------------------------------------------------------------




employment, the Company and Executive must execute a release agreement
(“Release”) substantially in the form of Exhibit ‘A’ attached hereto in order to
receive the severance benefits. The Release will be effective upon completion of
the payments (other than the health insurance premiums described above) due to
Executive. Executive must also remain in substantial and continued compliance
with the terms of Section IV of this Agreement.
(9)    In the event of death, all payments shall be made to the person or
persons identified as the Executive’s beneficiary for any Company-sponsored life
insurance.
C.
Termination Without Cause or Executive Resigns for Good Reason Immediately
Before or Following a Change of Control

If Executive’s employment terminates by the Company without Cause or
by Executive for Good Reason within one year following or during the ninety (90)
days immediately preceding a Change of Control (as defined below), then
Executive shall be entitled to receive the following termination payments:
(1)    As severance pay, two-and-one-half times Executive’s annual Salary at the
rate in effect immediately prior to termination, paid in a lump sum within ten
(10) days following the day Executive signs the Release agreement identified
above; provided, however, the payment may be delayed as required to avoid
additional tax for a “specified employee” under Section 409A as described in
Section VI.G;
(2)    Two-and-one-half times Executive’s Annual Incentive Payment, calculated
as the greater of the Annual Incentive Payment earned by Executive in the year
prior to termination or Executive’s Target Incentive Payment for the current
year, paid in a lump sum within ten (10) days following the day Executive signs
the release agreement identified above; provided, however, the payment may be
delayed as required to avoid additional tax for a “specified employee” under
Section 409A as described in Section VI.G;
(3)    Provided that such payments do not result in a violation of the
non-discrimination rules under Section 105(h) of the Internal Revenue Code and
provided Executive and his dependents timely (and properly) elect COBRA
continuation coverage under the Company’s group health plan(s), Company shall
pay to the applicable insurer Executive and Executive’s eligible dependents’
continuing health insurance coverage for the shorter of (i) eighteen (18)
months; (ii) until such date as Executive is no longer entitled to continuation
coverage pursuant to COBRA under the Company’s group health plan(s); or
(iii) until such date as Executive obtains health coverage through another
employer;
(4)    Executive’s earned but unpaid Salary through the effective date of
termination, paid on the next regularly scheduled payroll date following the
effective date of termination;
(5)    Any earned but unpaid incentive compensation, including incentive
compensation earned in the prior year but not yet paid and pro rata incentive
compensation earned for the year in which termination occurs;


4



--------------------------------------------------------------------------------




(6)    The value of Executive’s accrued but unused vacation, consistent with the
Company’s vacation policy applicable to all employees;
(7)    Reimbursement of all reasonable business expenses incurred for activities
prior to the effective date of termination;
(8)    Upon termination under circumstances identified in this section, all of
Executive’s unvested stock options and other equity grants shall immediately
vest and remain exercisable consistent with any stock option grant or plan;
(9)    In order to receive the benefits described herein that Executive is not
otherwise entitled to receive, no later than sixty (60) days after termination
of employment, the Company and Executive must execute a Release agreement
substantially in the form attached hereto as Exhibit ‘A’ in order to receive the
severance benefits. The Release will be effective upon completion of all
payments due to Executive other than the health insurance premiums described
above. Executive must also remain in substantial and continued compliance with
the terms of Section IV of this Agreement.
D.
Termination with Cause or Resignation Without Good Reason

If the Company terminates Executive’s employment with Cause or Executive resigns
without Good Reason, the Company shall provide Executive compensation and
benefits as follows:
(1)    Payment of Executive’s earned but unpaid Salary through the effective
date of termination.
(2)    Payment of the value of Executive’s earned but unused vacation consistent
with Company policy that applies to all employees.
(3)     Reimbursement of all reasonable business expenses incurred for
activities prior to the Effective Date of termination.
(4)    Any vested equity grants which shall remain exercisable to the extent
provided under the terms of any grant or plan.
E.
Termination Without Cause or Executive Resigns for Good Reason

If the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason unrelated to a Change of Control, then
Executive shall be entitled to receive the following termination payments:
(1)    As severance pay, two times Executive’s annual Salary at the rate in
effect immediately prior to termination, paid in a lump sum within ten (10) days
following the day Executive signs the release agreement identified below,
provided, however the payment may be delayed as required to avoid additional tax
for a “specified employee” under Section 409A as stated in Section VI.G;


5



--------------------------------------------------------------------------------




(2)    Two times Executive’s Annual Incentive Payment, calculated as the greater
of the Annual Incentive Payment earned by Executive in the year prior to
termination or Executive’s Target Incentive Payment for the current year, paid
in a lump sum within ten (10) days following the day Executive signs the release
agreement identified below, provided, however the payment may be delayed as
required to avoid additional tax for a “specified employee” under Section 409A
as stated in Section VI.G;
(3)    Provided that such payments do not result in a violation of the
non-discrimination rules under Section 105(h) of the Internal Revenue Code, and
provided Executive and his dependents timely (and properly) elect COBRA
continuation coverage under the Company’s group health plan(s), Company shall
pay to the applicable insurer Executive and Executive’s eligible dependents’
continuing health insurance coverage for the shorter of (i) eighteen (18)
months; (ii) until such date as Executive is no longer entitled to continuation
coverage pursuant to COBRA under the Company’s group health plan(s); or
(iii) until such date as Executive obtains health coverage through another
employer;
(4)    Executive’s earned but unpaid Salary, paid on the next regularly
scheduled payroll date following the date on which Executive’s employment
terminated;
(5)    Any earned but unpaid incentive compensation, including incentive
compensation earned in the prior year but not yet paid and pro rata incentive
compensation earned for the year in which termination occurs;
(6)     The value of Executive’s accrued but unused vacation, consistent with
the Company’s vacation policy applicable to all employees;
(7)    Reimbursement of all reasonable business expenses incurred for activities
prior to the effective date of termination;
(8)    All of Executive’s unvested stock options and other equity grants shall
vest and remain exercisable consistent with any such grant or applicable plan;
(9)    In order to receive the benefits described herein that Executive is not
otherwise entitled to receive, no later than sixty (60) days after termination
of employment, the Company and Executive must execute a Release agreement
substantially in the form attached hereto as Exhibit ‘A’ in order to receive the
severance benefits. The Release is effective upon completion of payments due to
Executive other than the health insurance premiums described above. Executive
must also remain in substantial and continued compliance with the terms of
Section IV of this Agreement.
F.
Definitions of “Cause”, “Good Reason” and “Change of Control”

1.
Cause

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall mean the occurrence of one or more of the following
events:
(a)    the willful and continued failure of the Executive to perform his duties;


6



--------------------------------------------------------------------------------




(b)    the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially injurious to the Company;
(c)    the Executive’s conviction or plea of guilty or nolo contendere to the
charge of commission of a felony; or
(d)    the Executive’s breach of a regulatory rule that materially and adversely
affects the Executive’s ability to perform the Executive’s principal employment
duties for the Company and its affiliates.
(e)    Prior to a termination for Cause, Employer shall provide Executive 30-day
prior written notice of the claimed basis for the possible “Cause” termination
and an opportunity for Executive to cure any defect or deficiency on his
performance. Upon request, Executive shall be entitled to a hearing before the
Board of Directors with representation by counsel. “Cause” shall be established
by affirmative vote of at least two-thirds of the entire Board of each employer
in order to determine “Cause.”
2.
Good Reason

For the purposes of this Agreement, “Good Reason” shall mean that Executive,
without his consent, has experienced one of the following events or
circumstances:
(a)    the assignment to the Executive of any duties materially diminished from
those in effect immediately prior to such assignment;
(b)    a change in the Executive’s authority, duties or responsibilities which
represents a material adverse change from those in effect immediately prior to
such change;
(c)    a material decrease in the Executive’s annual Salary or elimination or
reduction of any material benefit that HomeStreet otherwise provides to its
executives of similar rank (except those changes to any benefit or benefit
program implemented for all Company employees who participate in such benefits
or programs or that may be required by law) without his prior written agreement;
(d)    non-renewal of this Agreement if it results in a material adverse change
in Executive’s Annual Salary or his material benefits (except those changes to
any benefit or benefit program implemented for all Company employees who
participate in such benefits or programs or that may be required by law).
(e)    solely following a Change of Control, relocation of the Executive’s
principal place of employment to a location that increases the Executive’s
commute from his primary residence by more than 30 miles one way; or
(f)    any other action or inaction that constitutes a material breach of the
terms of the Agreement by the Company.
(g)    To comply with Section 409A of the Code, the Executive must give written
notice of termination of employment within 60 days after the occurrence of the
circumstances constituting


7



--------------------------------------------------------------------------------




Good Reason, and the Company will have 30 days to cure the circumstances
constituting Good Reason, and the Executive’s “separation from service” must
occur no later than six months following the initial existence of the
circumstances giving rise to Good Reason.
Notwithstanding the foregoing, termination of employment by Executive will not
be for Good Reason unless (i) Executive notifies the Company in writing of the
existence of the condition which Executive believes constitutes Good Reason
within sixty (60) days of the initial existence of such condition (which notice
specifically identifies such condition), and (ii) the Company fails to remedy
such condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”) whereupon Executive’s employment shall be deemed
to be terminated for Good Reason upon failure of the Company to remedy. If
Company attempts to cure, or disputes the existence of Good Reason, it shall
provide documentary evidence thereof to Executive within the Remedial Period.
Executive may elect to remain employed by Company and dispute any response by
Company during the Remedial Period, without prejudice to the claim of Good
Reason, by invoking the provisions of Article VI.I. In the event that Executive
remains employed and invokes the dispute resolution process, he shall in any
event complete his resignation within six months of the end of the Remedial
Period or at the conclusion of the dispute resolution process, whichever occurs
later, but in no event more than two years after the end of the Remedial Period.
If Executive terminates employment before the expiration of the Remedial Period
or after the Company remedies the condition (even if within the end of the
Remedial Period), then Executive’s termination will not be considered to be for
Good Reason.
3.
Change of Control

For the purposes of this Agreement, “Change of Control” means:
(a)     one person or entity acquiring or otherwise becoming the owner of
twenty-five percent or more of HomeStreet, Inc.’s or HomeStreet Bank’s
outstanding shares in any class of voting shares or instruments convertible into
voting shares;
(b)     dissolution or sale of fifty percent or more in value of the assets of
either HomeStreet, Inc. or HomeStreet Bank; or
(c)     a change “in the ownership or effective control” or “in the ownership of
a substantial portion of the assets” of HomeStreet, Inc. or HomeStreet Bank,
within the meaning of Section 280G of the Internal Revenue Code.
Sale of stock through an Initial Public Offering shall not constitute a “Change
of Control” under this Agreement.
IV.
CONFIDENTIALITY; NON-SOLICITATION;

A.
Confidentiality Agreement

Executive recognizes that the Company’s business and continued success depend
upon the use and protection of confidential information and proprietary
information, and therefore Executive


8



--------------------------------------------------------------------------------




is subject to, and this Agreement is conditioned on agreement to, the terms of
the non-disclosure agreement (the “Confidentiality Agreement”) substantially in
the form attached hereto as Exhibit ‘B’ entered into by Executive and the terms
of the Confidentiality Agreement shall survive the termination of Executive’s
employment with the Company or Successor Employer for a period of five (5) years
from termination unless otherwise required by law.
B.
Non-Competition

During Executive’s employment with the Company and/or a Successor Employer and
for six months after the termination of such employment without Cause or for
Good Reason, Executive will not engage in, be employed by, perform services for,
participate in the ownership, management, control or operation of, or otherwise
be connected with, either directly or indirectly, any Competing Business. For
purposes of this section, Executive will not be considered to be connected with
any Competing Business solely on account of ownership of less than five percent
of the outstanding capital stock or other equity interests in any Competing
Business. Executive agrees that this restriction is reasonable, but further
agrees that should a court exercising jurisdiction with respect to this
Agreement find any such restriction invalid or unenforceable due to
unreasonableness, either in period of time, geographical area, or otherwise,
then in that event, such restriction is to be interpreted and enforced to the
maximum extent which such court deems reasonable.
C.
Non-Solicitation

(1)    During Executive’s employment with the Company and/or a Successor
Employer and for six months after the termination of such employment, Executive
will not induce, or attempt to induce, any employee, executive, Board member or
independent contractor of the Company and/or a Successor Employer to cease such
employment or relationship to engage in, be employed by, perform services for,
participate in the ownership, management, control or operation of, or otherwise
be connected with, either directly or indirectly, any Competing Business
(defined below).
(2)    During Executive’s employment with the Company and/or a Successor
Employer and for six months after the termination of such employment, Executive
will not, directly or indirectly solicit, divert, appropriate to or accept on
behalf of any Competing Business, any business or account from any customer of
the Company or entity about whom Executive has acquired confidential information
in the course of his employment.
D.
Competing Business

“Competing Business” means any bank or thrift with an office or branch in
Washington, Oregon, Idaho, California or Hawaii or any other state where the
Company has an office or branch and employs fifteen or more people .
V.
ASSIGNMENT

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any other
corporation resulting from any merger, consolidation or other reorganization to
which the Company is a party; (b) any other corporation, partnership,


9



--------------------------------------------------------------------------------




association or other person to which the Company may transfer all or
substantially all of the assets and business of the Company existing at such
time; or (c) any subsidiary, parent or other affiliate of the Company
(“Successor Employer”). All of the terms and provisions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.
VI.
MISCELLANEOUS

A.    Amendments
The parties acknowledge that changes in the law, or in interpretation of
existing law, including the Internal Revenue Code, may impact the terms of this
Agreement, in particular Sections II. Band C. In such event, the parties agree
to negotiate and execute appropriate amendments to ensure favored tax treatment
or other favorable benefits for either or both parties. No amendment,
modification, waiver, termination or discharge of any provision of this
Agreement, or consent to any departure therefrom by either party hereto, shall
in any event be effective unless the same shall be in writing, specifically
identifying this Agreement and the provision intended to be amended, modified,
waived, terminated or discharged and signed by the Company and Executive, and
each such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of this Agreement shall be varied, contradicted or explained
by any oral agreement, course of dealing or performance or any other matter not
set forth in an agreement in writing and signed by the Company and Executive.
B.     Applicable Law
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.


C.    Entire Agreement
This Agreement, including its Exhibits, on and as of the date hereof,
constitutes the entire agreement between the Company and Executive with respect
to the subject matter hereof. To the extent any agreement, plan or policy of the
Company is inconsistent with this Agreement, the provisions of this Agreement
shall prevail and control and such other agreement, plan or policy will be
construed by Company to be consistent with this Agreement and, if that is not
possible, the other agreement, plan or policy shall be modified as to Executive
to be in conformance with this Agreement. It is the intent of the parties that
Executive shall, to the extent allowed by law, enjoy the full benefit of all
obligations of Company set forth herein.
D.    Severability
If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any regulatory action, applicable law or rule
in any jurisdiction, such invalidity,


10



--------------------------------------------------------------------------------




illegality or unenforceability, regardless of the reason therefor shall not
affect any other provision of this Agreement or any action in any other
jurisdiction, or the obligation of any other entity to this Agreement. If either
entity to this Agreement is determined by any regulatory authority or court not
to be able to perform its obligation(s) to Executive or not to have the
authority to enter into this Agreement, then the other entity shall be liable
therefor.
The obligations to Executive herein are the joint and several obligations of
HomeStreet Inc. and HomeStreet Bank and there shall be joint and several
liability of those entities in the event of any default to Executive by either
for any reason.
E.    Legal Limitations
Notwithstanding any provision to the contrary in this Agreement, no payment of
any type or amount of compensation or benefits shall be made or owed by Company
to Executive pursuant to this Agreement or otherwise if payment of such type or
amount is prohibited by, is not permitted under, or has not received any
required approval under, any applicable governmental statute, regulation, rule,
order (including any cease and desist order), determination, opinion, or similar
provision whether now in existence or hereafter adopted or imposed, including
without limitation, by or under (i) any provisions of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (“Dodd-Frank”) and regulations promulgated
thereunder, (ii) any governmental provisions relating to indemnification by
Company or an affiliate, including without limitation any applicable
prohibitions or restrictions on depository institutions and their affiliates set
forth in 12 USC 1828(k) or in 12 CFR Part 359, or (iii) any governmental
provisions relating to payment of golden parachutes or similar payments,
including without limitation any prohibitions or restrictions on such payments
by troubled institutions and companies and their affiliates set forth in 12 USC
1828(k) or in 12 CFR Part 359. In the event any payment to Executive is
prohibited or otherwise restricted, (x) such payment shall, to the extent
allowed by law, order or regulatory determination and not objected to by
applicable banking or other regulatory agencies, be reinstated as an obligation
of the obligor(s) without further action immediately upon the cessation of such
prohibition or restriction, and (y) the Company shall use its best efforts to
secure the consent, if any shall be required, of the FDIC or other applicable
banking or other regulatory agencies to make such payments in the highest amount
permissible, up to the amount provided for in this Agreement.
If any payment made to Executive hereunder or under any prior employment
agreement or arrangement is required under any applicable governmental provision
(including, without limitation, Dodd-Frank and regulations promulgated
thereunder) to be paid back to Company, the Executive shall upon written demand
from Company promptly pay such amount back to Company.
F.    Code Section 280G
In the event that any payments or benefits provided or to be provided by the
Company or the Bank to the Executive under this Agreement (“Covered Payments”)
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (b) but for this
Section VI.F. would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code, or any similar or successor provision, then the Covered
Payments shall be payable either: (i) in full, or (ii) an amount reduced to the
minimum extent


11



--------------------------------------------------------------------------------




necessary to ensure that no portion of such Covered Payments is subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local taxes and the excise
tax imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. The
determination of which alternative results in the greatest amount of benefits
shall be made by the Company consistent with the requirements of Section 409A of
the Internal Revenue Code.
G.    Code Section 409A
With respect to any payments or benefits hereunder that are subject to Code
Section 409A and any official guidance and regulations issued thereunder
(together “Code Section 409A”) and that are payable on account of Executive’s
termination of employment, such payments shall only be made if such termination
of employment constitutes a “separation from service” within the meaning of Code
Section 409A. The Company may adjust any payment hereunder to avoid liability or
obligation under Code Section 409A but such adjustments shall ensure that the
payments are made in a manner that is as close to the terms of this Agreement as
possible. Notwithstanding anything to the contrary contained in this Agreement,
all reimbursements for costs and expenses under this Agreement will be paid in
no event later than the end of the calendar year following the calendar year in
which Executive incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year. In
the event that the period for Executive to execute any required release and the
Company’s obligation to pay any amount referenced in this section straddles two
calendar years, the payment will be made in the later calendar year.
The Company makes no representations or warranties to Executive with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of the Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Executive or any other individual to the Company or any of its affiliates.
Executive, by executing this Agreement, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences of this Agreement or any payments or other benefits provided
hereunder. However, the parties intend that this Agreement and the payments and
other benefits provided hereunder be exempt from the requirements of Code
Section 409A to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is
applicable to this Agreement (and such payments and benefits), the parties
intend that this Agreement (and such payments and benefits) comply with the
deferral, payout and other limitations and restrictions imposed under Code
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be


12



--------------------------------------------------------------------------------




interpreted, operated and administered in a manner consistent with such
intentions. In addition, if Executive is a “specified employee,” within the
meaning of Code Section 409A, then to the extent necessary to avoid subjecting
Executive to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the six (6)
month period immediately following Executive’s “separation from service” for
reasons other than Executive’s death (except those payments that may be exempt
from 409A by virtue of the short-term deferral exception to 409A) shall not be
paid to Executive during such period, but shall instead be accumulated and paid
to Executive in a lump sum on the first business day after the date that is six
(6) months following Executive’s separation from service.
H.    No Mitigation/Offset
In order to receive severance benefits provided in this Agreement, Executive
shall not be required to engage in mitigation activities or seek alternative
employment, nor would any other compensation received by Executive serve as an
offset agreement to the severance or other benefits provided in this Agreement.
I.    Disputes
(1)    In the event of a dispute or claim between Executive and the Company
related to Employee’s employment or termination of employment, all such disputes
or claims will be resolved exclusively by confidential arbitration in accordance
with the Employment Arbitration Rules of the American Arbitration Association
(the “AAA”). This means that the parties agree to waive their rights to have
such disputes or claims decided in court by a jury. Instead, such disputes or
claims will be resolved by an impartial AAA arbitrator (or other mutually
agreeable person) whose decision will be final.
(2)    The only disputes or claims that are not subject to arbitration are any
claims by Executive for workers’ compensation or unemployment benefits, and any
claim by Executive for benefits under an employee benefit plan that provides its
own arbitration procedure. Also, Executive and Employer may seek injunctive
relief in court in appropriate circumstances.
(3)    The arbitration procedure will afford Executive and Employer the full
range of statutory remedies, based on the statutes of limitations that would
apply to the specific claims asserted as if they were asserted in court.
Employer will pay all costs that are unique to arbitration, except that the
party who initiates arbitration will pay the filing fee charged by AAA.
Executive and Employer shall be entitled to discovery sufficient to adequately
arbitrate their claims, including access to essential documents and witnesses,
as determined by the arbitrator and subject to limited judicial review. In order
for any judicial review of the arbitrator’s decision to be successfully
accomplished, the arbitrator will issue a written decision that will decide all
issues submitted and will reveal the essential findings and conclusions on which
the award is based.


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.
MARK MASON


/s/ Mark K. Mason        


Date: January 26, 2018
HOMESTREET, INC.


By: /s/ Godfrey Evans    
Its: EVP


Date: January 26, 2018


HOMESTREET BANK


By: /s/ Godfrey Evans    
Its: EVP, General Counsel and Corporate Secretary    


Date: January 26, 2018








14



--------------------------------------------------------------------------------





EXHIBIT A
WAIVER AND RELEASE
PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS AGREEMENT AND
RELEASE IS EXECUTED BY THE COMPANY AND THE EXECUTIVE


For and in consideration of the payments and other benefits due to Mark Mason
(the “Executive”) pursuant to the Employment Agreement (the “Employment
Agreement”) entered into and to be effective as of January 25, 2018 (the
“Effective Date”), by and between HomeStreet, Inc., and HomeStreet Bank, and
their respective subsidiaries (together the “Company”) and the Executive, and
for other good and valuable consideration, including the mutual promises made
herein, the Executive and the Company irrevocably and unconditionally release
and forever discharge each other and each and all of their present and former
officers, agents, directors, managers, employees, representatives, affiliates,
shareholders, members, and each of their successors and assigns, and all persons
acting by, through, under or in concert with it, and in each case individually
and in their official capacities (collectively, the “Released Parties”), from
any and all charges, complaints, grievances, claims and liabilities of any kind
or nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as “claim” or “claims”) which either party at any time heretofore
had or claimed to have or which either party may have or claim to have regarding
events that have occurred up to and including the date of the execution of this
Release, including, without limitation, any and all claims related, in any
manner, to the Executive’s employment or the termination thereof. In particular,
each party understands and agrees that the parties’ release includes, without
limitation, all matters arising under any federal, state, or local law,
including civil rights laws and regulations prohibiting employment
discrimination on the basis of race, color, religion, age, sex, national origin,
ancestry, disability, medical condition, veteran status, marital status and
sexual orientation, or any other characteristic protected by federal, state or
local law including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Older Workers Benefit Protection Act of 1990, as amended,
the Americans with Disabilities Act, the Rehabilitation Act, the Occupational
Safety and Health Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, as amended (except as to vested retirement
benefits, if any), the Worker Adjustment and Retraining Notification Act, the
Washington Law Against Discrimination, RCW 49.60, The Washington Wage Rebate
Act, RCW 49.52, the Washington Unpaid Wages Act, RCW 49.48, federal and state
wage and hour laws, or any common law, public policy, contract (whether oral or
written, express or implied) or tort law, or any other federal, state or local
law, regulation, ordinance or rule having any bearing whatsoever.
The Executive must sign and return this Release by personal or guaranteed
overnight delivery to the attention of the Human Resources Director, 1800 Two
Union square, 601 Union Street, Seattle WA 98101 no earlier than the Date of
Termination and no later than «Sign_date», which is the 60th day following the
Date of Termination. The


15



--------------------------------------------------------------------------------




Executive can revoke this Release within seven days after executing the Release
by sending written notification to the Company of Executive’s intent to revoke
the Release, and this Release shall not become effective or enforceable until
such revocation period has expired. The Executive’s written notification of the
intent to revoke the Release must be sent to the Human Resources Director, 1900
Two Union Square, 601 Union Street, Seattle WA 98101 by personal delivery or
guaranteed overnight delivery, within seven days after the Executive executed
the Release.
The Executive and Company acknowledge that they may have sustained losses that
are currently unknown or unsuspected, and that such damages or losses could give
rise to additional causes of action, claims, demands and debts in the future.
Nevertheless, the Executive and Company each acknowledge that this Release has
been agreed upon in light of this realization and, being fully aware of this
situation, the Executive and Company nevertheless intend to release the each
other from any and all such unknown claims, including damages which are unknown
or unanticipated. The parties understand the word “claims” to include all
actions, claims, and grievances, whether actual or potential, known or unknown,
and specifically but not exclusively all claims arising out of the Executive’s
employment and the termination thereof. All such “claims” (including related
attorneys’ fees and costs) are forever barred by this Release and without regard
to whether those claims are based on any alleged breach of a duty arising in a
statute, contract, or tort; any alleged unlawful act, including, without
limitation, age discrimination; any other claim or cause of action; and
regardless of the forum in which it might be brought.
The Executive waives all rights under section 1542 of the Civil Code of the
State of California or any comparable or analogous Federal law or any other
state law. Section 1542 provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Notwithstanding anything else herein to the contrary, this Release shall not
affect, and the Executive and the Company, as applicable, do not waive or
release: (i) rights to indemnification the Executive may have under (A)
applicable law, (B) any other agreement between the Executive and a Released
Party and (C) as an insured under any director’s and officer’s liability or
other insurance policy now or previously in force; (ii) any right the Executive
may have to obtain contribution in the event of the entry of judgment against
the Executive as a result of any act or failure to act for which both the
Executive and any of the Company or its affiliates or subsidiaries
(collectively, the “Affiliated Entities”) are or may be jointly responsible;
(iii) the Executive’s rights to benefits and payments under any stock options,
restricted stock, restricted stock units or other incentive plans or under any
retirement plan, welfare benefit plan or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with the terms and
provisions of such benefit and/or incentive plans and any agreements under which
such stock options, restricted shares, restricted stock units or other awards or
incentives were granted or benefits were made available; (iv) the Executive’s
rights as


16



--------------------------------------------------------------------------------




a stockholder of any of the Affiliated Entities; (v) any obligations of the
Affiliated Entities under the Employment Agreement (vi) any clawback required
pursuant to restrictions on compensation for employees of financial
institutions; (vii), any claims brought by the Federal Deposit Insurance
Corporation as receiver or conservator of the Bank that have not been released
or waived by the Company; (viii) claims for improper self-dealing; improper
distributions and other limitations imposed by RCW 23B.08.320; (ix) any finally
and judicially determined, knowing violation of the law by Executive that has a
material and adverse impact on the Company; (x) any fraud or other intentional
misconduct by Executive that has a material and adverse impact on the Company;
(xi) any material violation of any confidentiality, nonsolicitation or
noncompetition agreement or provision executed by Executive; or (xii) any other
claim not subject to release by operation of law.
Nothing in this Agreement prohibits or limits Executive or Executive’s counsel
from initiating communications directly with, responding to any inquiry from,
volunteering information to, or providing testimony before, the Securities and
Exchange Commission, the Department of Justice, FINRA, any other self-regulatory
organization or any other governmental, law enforcement, or regulatory
authority, regarding this agreement and its underlying facts and circumstances,
or any reporting of, investigation into, or proceeding regarding suspected
violations of law, and that Executive is not required to advise or seek
permission from the Company before engaging in any such activity. Executive
recognizes that, in connection with any such activity, Executive must inform
such authority that the information Executive is providing is confidential.
Despite the foregoing, Executive is not permitted to reveal to any third-party,
including any governmental, law enforcement, or regulatory authority,
information Executive came to learn during the course of employment with the
Company that is protected from disclosure by any applicable privilege, including
but not limited to the attorney-client privilege, attorney work product doctrine
and/or other applicable legal privileges. The Company does not waive any
applicable privileges or the right to continue to protect its privileged
attorney-client information, attorney work product, and other privileged
information. Additionally, Executive recognizes that Executive’s ability to
disclose information may be limited or prohibited by applicable law and the
Company does not consent to disclosures that would violate applicable law. Such
applicable laws include, without limitation, laws and regulations restricting
disclosure of confidential supervisory information (any information or materials
relating to the examination and supervision of the Company by applicable bank
regulatory agencies, Company materials responding to or referencing non-public
information relating to examinations or supervision by bank regulatory agencies
and correspondence to or from applicable banking regulators) or disclosures
subject to the Bank Secrecy Act, including information that would reveal the
existence or contemplated filing of a suspicious activity report.


The Executive acknowledges and agrees that the Executive: (a) has been given at
least [21/45] days within which to consider this Release and its ramifications
and discuss the terms of this Release with the Company before executing it (and
that any modification of this Release, whether material or immaterial, will not
restart or change the original [21/45] day consideration period) and the
Executive fully understands that by signing below the Executive is voluntarily
giving up any right which the Executive may have to sue or bring any other
claims


17



--------------------------------------------------------------------------------




against the Released Parties; (b) has been given seven days after returning the
Release to the Company to revoke this Release; (c) has been advised to consult
legal counsel regarding the terms of this Release; (d) has carefully read and
fully understands all of the provisions of this Release; (e) knowingly and
voluntarily agrees to all of the terms set forth in this Release; and
(f) knowingly and voluntarily intends to be legally bound by the same.
This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.
 
 
 
Date
 
Mark Mason






EXHIBIT B
EXECUTIVE CONFIDENTIALITY AGREEMENT




This Confidentiality Agreement (“Agreement”) is between HomeStreet, Inc.,
HomeStreet Bank (“Bank”) and their affiliate or subsidiary organizations and
their successors and assigns (collectively, the “Company” or “HomeStreet”) and
Mark Mason (“Executive” or “Recipient”) (collectively, the “Parties”).


Executive is currently employed as the Chief Executive Officer of the Bank and
HomeStreet, Inc. It is the intent of the Parties that this Agreement will become
effective upon the termination of Executive’s services to the Company. By virtue
of his position with the Company, Executive has access to Confidential
Information (defined below). HomeStreet must have assurance from Recipient that
all Confidential Information provided to Recipient is and remains confidential
after termination of his services. Therefore, for valuable consideration, the
receipt of which is acknowledged to be sufficient, Recipient and HomeStreet
agree as follows:


1.
“Confidential Information” means information concerning the business,
operations, strategies, financial status, products, services, customer names,
customer lists and customer information of HomeStreet, which is confidential or
proprietary to HomeStreet.



2.
Confidential Information does not include information that: (a) is or becomes
generally available to the public through no fault or act of Recipient or any of
his Representatives in violation of this Agreement; (b) is or becomes available
to Recipient or his representatives on a non-confidential basis from a source
other than HomeStreet not known to Recipient or such Representatives to be
prohibited from disclosing such information by a contractual, legal or fiduciary
obligation of confidentiality; (c) is independently developed by the Recipient
or his representatives without use of or reliance on, either directly or
indirectly, Confidential



18



--------------------------------------------------------------------------------




Information; or (d) was known to or in the possession of Recipient or one of his
representatives on a non-confidential basis prior to disclosure by HomeStreet
under the terms of this Agreement; or (e) is developed primarily through the
efforts or work product of Executive.


3.
After the termination of his services or employment agreement, Recipient agrees
not to disclose any Confidential Information to any third party, unless such
third party is a fiduciary, affiliate or HomeStreet vendor and such vendor and
HomeStreet have signed a similar confidentiality agreement, or such disclosure
of Confidential Information is required by lawful judicial or governmental order
or is covered by paragraph 4 below. Recipient agrees to give HomeStreet
reasonable notice in writing in advance of releasing Confidential Information
pursuant to any judicial or governmental order, except for disclosures described
in paragraph 4, below. Recipient additionally agrees to implement and maintain
at all times reasonably appropriate procedures and controls to ensure at all
times the security and confidentiality of all of HomeStreet’s Confidential
Information, to protect against any anticipated threats or hazards to the
security or integrity of such information; and to protect against unauthorized
access to or use of such information that could result in substantial harm or
inconvenience to Home Street or any customer of HomeStreet. Recipient agrees to
notify HomeStreet of any known security breach, any known unauthorized release
of Confidential Information, or any known unauthorized attempt to access
Confidential Information of which it becomes aware within a reasonable time of
the occurrence of such event. Such notice will include, at a minimum, the date
and time of any such event, the nature and extent of Confidential Information
involved in any such event, and the corrective measures taken by Recipient in
response to any such event.



4.
Executive understands and acknowledges that nothing in this Agreement prohibits
or limits Executive or Executive’s counsel from initiating communications
directly with, responding to any inquiry from, volunteering information to, or
providing testimony before, the Securities and Exchange Commission regarding
this agreement and its underlying facts and circumstances, or any reporting of,
investigation into, or proceeding regarding suspected violations of law, and
that Executive is not required to advise or seek permission from HomeStreet
before engaging in any such activity. Executive recognizes that, in connection
with any such activity, Executive must inform such authority that the
information Executive is providing is confidential. Despite the foregoing,
Executive is not permitted to reveal to any third-party, including any
governmental, law enforcement, or regulatory authority, information Executive
came to learn during the course of employment with HomeStreet that is protected
from disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine and/or other
applicable legal privileges. HomeStreet does not waive any applicable privileges
or the right to continue to protect its privileged attorney-client information,
attorney work product, and other privileged information. Additionally, Executive
recognizes that Executive’s ability to disclose information may be limited or
prohibited by applicable law and the Company does not consent to disclosures
that would violate applicable law. Such applicable laws include, without
limitation, laws and regulations restricting disclosure of confidential
supervisory information (any information or materials relating to the
examination and supervision of the



19



--------------------------------------------------------------------------------




Company by applicable bank regulatory agencies, Company materials responding to
or referencing non-public information relating to examinations or supervision by
bank regulatory agencies and correspondence to or from applicable banking
regulators) or disclosures subject to the Bank Secrecy Act, including
information that would reveal the existence or contemplated filing of a
suspicious activity report.


5.
All Confidential Information is and shall remain the property of HomeStreet. No
license or conveyance of any right is granted or implied by the distribution of
any Confidential Information to Recipient. Recipient agrees not to use,
duplicate, or reproduce in any way any Confidential Information for Recipient’s
own benefit or financial gain, or for any third party’s benefit or financial
gain except to the extent reasonably necessary to analyze and prepare a business
proposal to HomeStreet, in connection with rendering services to HomeStreet and
to prepare and maintain his internal files in the ordinary course of its
business. All documents (originals and copies, including electronic versions)
containing Confidential Information shall either be destroyed or disposed of in
a manner consistent with the Fair and Accurate Credit Transactions Act of 2003
or, if directed by HomeStreet, returned to HomeStreet upon termination of the
rendering of services to HomeStreet by Recipient. Recipient agrees that
HomeStreet may take reasonable actions as deemed appropriate by HomeStreet to
confirm that Recipient has satisfied these obligations. It is understood that
Recipient may retain one archival copy of such information for his internal
files except for Bank customer loan files and documents containing private
customer information.



6.
Executive understands that pursuant to the federal Defense of Trade Secrets Act,
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.  Nothing in the
foregoing provision shall be construed to authorize or limit liability for, an
act that is otherwise prohibited by law, such as the unlawful access of material
by unauthorized means.

7.
By making any Confidential Information available to Recipient, HomeStreet makes
no representation, warranty or guarantee, either express or implied, as to the
accuracy or completeness of any Confidential Information or to the format in
which such Confidential Information is provided to Recipient. Except as
otherwise provided in any engagement letter, HomeStreet shall not be liable to
any party for damages, of whatever kind, as a result of Recipient’s reliance on
any Confidential Information or any format in which Confidential Information is
made available to Recipient.



8.
Recipient acknowledges that due to the highly sensitive nature of the
Confidential Information, Recipient will be liable to HomeStreet for all losses
suffered by HomeStreet as a result of Recipient’s intentional and material
breach of this Agreement. In addition to any other remedies available to
HomeStreet, Recipient agrees that, if Recipient breaches this Agreement,
HomeStreet may seek injunctive relief against Recipient to stop any such breach.





20



--------------------------------------------------------------------------------




9.
If either Party to this Agreement commences legal action to enforce any rights
arising out of or relating to this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs,
including fees and costs on appeal. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Washington and the venue
for any legal action shall be Seattle, Washington.



10.
If Recipient and HomeStreet have entered into any other agreement, the terms of
this Agreement shall, by this reference, be incorporated into and made a part of
such other agreement, except to the extent otherwise specifically provided in
such other agreement. The terms of this Agreement shall survive the termination
of rendering of services to HomeStreet by Recipient for a period of ten years.



This Agreement is dated this _____ day of _____________, 2018.


HomeStreet, Inc.
HomeStreet Bank                Executive
__________________________________
Mark Mason
By: ______________________        Chief Executive Officer
Title: _____________________        






21

